                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Desi Lerice Knight                                                 Docket No. 5:15-CR-194-lH

                                Petition for Action on Supervised Release

COMES NOW Scott Plaster, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Desi Lerice Knight, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess with Intent to Distribute a Quantity of Cocaine Base (Crack), in
violation of 21 U.S.C. §§ 846 and 84l(b)(l)(C), was sentenced by the Honorable Malcolm J. Howard,
Senior U.S. District Judge, on February 11, 2016, to the custody of the Bureau of Prisons for a term of 57
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 3 6 months.

    Desi Lerice Knight was released from custody on August 5, 2019, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On November 21, 2019, the defendant submitted to urinalysis testing in accordance with the
Surprise Urinalysis Program which returned from the laboratory positive for the presence of marijuana and
cocaine use. When confronted with the result on December 2, 2019, the defendant admitted to smoking
marijuana, but he denied using cocaine. The probation officer used cognitive behavioral interventions in an
effort to assist the defendant in understanding how his thoughts affect his behaviors and consequences. The
defendant's treatment requirements have also been increased as a result of the defendant's drug use. Rather
than return to court, it is recommended the defendant's freedom of movement be limited while also allowing
him to remain in the community by placing him on a curfew, with location monitoring, for a period not to
exceed 30 days. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Dewayne L. Smith                                  Isl Scott Plaster
Dewayne L. Smith                                      Scott Plaster
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      310 New Bern Avenue, Room 610
                                                      Raleigh, NC 27601-1441
                                                      Phone: 919-861-8808
                                                      Executed On: December 4, 2019
Desi Lerice Knight
Docket No. 5:15-CR-194-lH
Petition for Action
Page2

                                     ORDER OF THE COURT
                             riJ!/            ';\
Considered and ordered this __v ___ day of    tJPL~~      , 2019, and ordered filed and
                 records in the above case.


Malcolm J. oward
Senior U.S. District Judge
